DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because:
Figures 3, 6, and 7 are block diagrams of signal flow however many of the interconnecting lines do not show the direction of signal flow.  Arrow heads on the connecting lines would enhance a viewer’s understanding of the signal flow and provide for quicker conveyance of information.
Figure 6 shows the second NLMS as item 1125 which is shown as a subtractor in figure 3.  It appears the second NLMS should be item 1122.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ACTIVE NOISE CONTROL SYSTEM BASED ON HEAD POSITION.


Claim Objections
Claims 1-12 are objected to because of the following informalities:  

Claim 1 refers to “an error signal” multiple times.  The second and third instances should be “the error signal”.
Claim 1 refers to “a correction signal” multiple times.  The second and third instances should be “the correction signal”.
Claim 1 refers to “a corrected error signal” multiple times.  The second instance should be “the corrected error signal”.
Claim 1 refers to “a user” multiple times.  The second instance should be “the user”.
Claim 1 refers to “a seat” multiple times.  The second instance should be “the seat”.
Claims 2 and 9 are objected to for each of the reasons above in an analogous manner.

Claims 10 and 12 refer to “a user” which should be “the user”.

Claim 2 should include a “wherein” before “the switching control unit”.  

Claims 3-8 and 10-12 are objected to as being dependent on the above.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of copending Application No. 16/880145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain only obvious differences from the patent’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of present application
Application 16/880145
  1. An active noise control system for reducing noise, comprising: 
Claim 1. (Previously Presented) An active noise control system for reducing noise heard by an object, the active noise control system comprising: 

a switching control unit; 
a speaker configured to output a noise cancel sound; 
a microphone configured to detect an error signal; 
a microphone; 

a plurality of auxiliary filters, which correspond to a plurality of mutually different noise cancel positions, configured to generate and output, from a noise signal representing noise, a correction signal for correcting an error signal detected by the microphone so as to compensate for a difference between a position of the microphone and a noise cancel position corresponding to the auxiliary filter; 
an error correction unit configured to correct an error signal output from the microphone with a correction signal output from one of the auxiliary filters and 
an adaptive filter configured to perform an adaptation operation using a corrected error signal output from the error correction unit to generate a noise cancel sound output from the speaker from the noise signal, wherein 


a speaker that outputs an output of the adaptive filter as a noise cancellation sound; 
a plurality of auxiliary filters that use the noise signal as an input and correspond to a plurality of different positions; 
an error correction unit that corrects a microphone output signal, which is an output of the microphone, using an output of one of the auxiliary filters and outputs the corrected microphone output signal to the adaptive 


a selector connected to the plurality of auxiliary filters as inputs and connected to the error correction unit as an output; 
a position detection unit that detects a position of the object; and 
a switching control unit that, when the position of the object detected by the position detection unit changes, performs a switching operation of controlling the selector to switch the output of one of the auxiliary filters that is provided to the error correction unit before the position of the object changes to the output of an 


wherein the adaptive filter executes a predetermined adaptive algorithm using an error signal input from the error correction unit and updates a transfer function of the adaptive filter, 
a transfer function is preset in each of the plurality of auxiliary filters as the transfer function in which the error indicated by the error signal becomes 0 when the noise is canceled by the noise cancellation sound at the corresponding position, and 
the switching control unit gradually or stepwise decreases a ratio at which the output of one of the auxiliary filters is provided to the error correction unit before the switching operation to 0%, and gradually or stepwise increases a ratio at which the output of one of the auxiliary 

Claim 8. The active noise control system according to claim 1, wherein the object is a head of a user seated on a seat that is displaceable within a predetermined range, and each position where a head of a human body seated on the seat at the position is normally positioned is a position corresponding to one of the plurality of auxiliary filters, each position of the plurality of different seat positions within the displacement range being obtained.


Regarding claim 1 as above, claim 1+8 of 16/880145 contains all of the limitations of claim 1 except for a difference in the description of the positions.  The instant application claims the positions at “a predetermined interval in a space in which a user can move the head”, while 16/880145 claims positions at “each position where a head of a human body seated on the seat at the position is normally positioned”.  It would have been obvious to the designer that the distance between positions may be 

Regarding claim 6, although the claims of 16/880145 do not expressly disclose wavelengths or frequencies to be cancelled, it would have been obvious to the designer that the distance between positions may be any of their choosing at their preference.  Therefore at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the predetermined interval is an interval of a distance of 1/10 of a wavelength of an upper limit frequency of noise to be canceled by the active noise control system.

Regarding claim 8, the limitations are found in claim 9 of 16/880145.


Claims 2, 4, 7, and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of copending Application No. 16/880145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain only obvious differences from the patent’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 of present application
Application 16/880145
2. An active noise control system for reducing noise, comprising: 

Claim 1. (Previously Presented) An active noise control system for reducing noise heard by an object, the active noise control system comprising: 
 a head detection unit configured to detect positions of left and right ears of a user seated on a seat; 
a switching control unit; and 
two noise control systems of a right ear noise control system and a left ear noise control system, wherein 
each noise control system includes: 
a microphone; 
an adaptive filter that uses a noise signal representing the noise as an input; 

a speaker configured to output a noise cancel sound; 
a microphone configured to detect an error signal; 
a plurality of auxiliary filters, which correspond to a plurality of mutually different noise cancel positions, configured to generate and output, from a noise signal representing noise, a 
an error correction unit configured to correct an error signal output from the microphone with a correction signal output from one of the auxiliary filters and output the corrected signal as a corrected error signal; and 
 

a plurality of auxiliary filters that use the noise signal as an input and correspond to a plurality of different positions; 
an error correction unit that corrects a microphone output signal, 






a position detection unit that detects a position of the object; and 
a switching control unit that, when the position of the object detected by the position detection unit changes, performs a switching operation of controlling the 


a plurality of noise cancel positions corresponding to the plurality of auxiliary filters of the left ear noise control system are a plurality of positions arranged at a predetermined interval in a left ear target space that is a space in which a user can move the left ear due to turning and side bending of the head when the user sits on a seat, the head standing upright and facing front being at a position of a center of the seat in a left-right direction and at an arbitrary position within a predetermined range in up-down and front-back directions.


the switching control unit gradually or stepwise decreases a ratio at which the output of one of the auxiliary filters is provided to the error correction unit before the switching operation to 0%, and gradually or stepwise increases a ratio at which the output of one of the auxiliary filters for which the corresponding position matches the changed position of the object is provided to the error correction unit to 100%.

12. The active noise control system according to claim 1, further comprising: 
two systems of a first system and a second system including the microphone, the adaptive filter, the speaker, the plurality of auxiliary filters, and the error correction unit, 
wherein the plurality of auxiliary filters of the first system and the plurality of auxiliary filters of the second system are associated in a one-to-one correspondence, and a position relationship between a position corresponding to the auxiliary filter of the first system and a position corresponding the auxiliary filter of the second system that are 26 associated matches or approximates a position relationship of predetermined two positions fixed to the object, 
the adaptive filter of the first system and the adaptive filter of the 
the learned transfer function as the transfer function in which the error signal output from the error correction unit of the first system and the error signal output from the error correction unit of the second system become 0 is preset in the plurality of auxiliary filters of the first system and the plurality of auxiliary filters of the second system when the noise is canceled by noise cancellation sounds output from a speaker of the first system and a speaker of the second system at the position corresponding to the auxiliary filter of the first system and the position corresponding to the auxiliary filter of the second system.

13. The active noise control system according to claim 12, wherein the object is a head of a user seated on a seat that is displaceable within a predetermined range, and 
each position where a left ear of the human body seated on the seat at the position is normally positioned is a position corresponding to one of the plurality of auxiliary filters of the first system and each position where a right ear of the human body seated on the seat at the position is normally positioned is a position corresponding to one of the plurality of auxiliary filters of the second system, each position of the plurality of different seat positions within the displacement range being obtained, and 
the plurality of auxiliary filters of the first system and the plurality of auxiliary filters of the second system that are associated are the plurality of auxiliary filters of the first system 27 and the 


Regarding claim 2 as above, claim 1+12+13 of 16/880145 contains all of the limitations of claim 1 except for a difference in the description of the positions.  The instant application claims the positions at predetermined interval in a space in which a user can move each ear, while 16/880145 claims positions at “each position where a head of a human body seated on the seat at the position is normally positioned”.  It would have been obvious to the designer that the distance between positions may be any of their choosing at their preference.  Therefore at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the positions are at predetermined intervals in a space in which a user can move each ear.

Regarding claim 4, although the claims of 16/880145 do not expressly disclose wavelengths or frequencies to be cancelled, it would have been obvious to the designer that the distance between positions may be any of their choosing at their preference.  Therefore at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the predetermined interval is an interval of a distance of 1/10 of a wavelength of an upper limit frequency of noise to be canceled by the active noise control system.



Claims 9 and 10 are rejected in an analogous manner to claim 2 above.
Claims 11 and 12 are rejected in an analogous manner to claims 4 and 7.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a head detection unit in claims 1, 2, and 9, 
a switching control unit in claim 1, 2, and 9,
an error correction unit in claim 1, 2, and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the 8th indent refers to “a noise cancel sound”.  It is unclear if this is the “noise cancel sound” already mentioned or another.  Perhaps this should be changed to “the noise cancel sound”.
Claims 2 and 9 are rejected in an analogous manner.
Claims 3-8 and 10-12 are rejected as being dependent on the above.  


If the above are referring to the same positions, “a plurality of auxiliary filters, which correspond to a plurality of mutually different noise cancel positions” does not require a 1-to-1 correspondence. The portion “a plurality of noise cancel positions corresponding to the plurality of auxiliary filters are a plurality of positions arranged at a predetermined interval…” would more correctly be stated “the plurality of noise cancel positions, to which the plurality of auxiliary filters correspond, are a plurality of positions arranged at a predetermined interval…”.
Claims 2 and 9 are rejected in an analogous manner.
Claims 3-8 and 10-12 are rejected as being dependent on the above.  

Claim 2 states “and two noise control systems of a right ear noise control system and a left ear noise control system” which is unclear.  This sounds like there is two right and two left systems, for a total of four.  Perhaps the following could be used: “and two noise control systems including a right ear noise control system and a left ear noise control system”.
Claim 10 is rejected in an analogous manner.   
Claims 3-5 and 7 are rejected as being dependent on the above.


	Claim 3 refers to “a head” however claim 2 already refers to “the head’.  This makes the claims unclear.  It appears claim 2 should state “a head” and claim 3 should state “the head”.
Claim 5 is rejected as being dependent on the above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654